Title: James Lovell to Abigail Adams, 3 September 1780
From: Lovell, James
To: Adams, Abigail



Madam

Sepr. 3d. 1780


I have at length an Opportunity by Mr. Brown to forward Bills of Exchange; and I only add the News Paper of Yesterday. Bell so long expected from France is arrived. He sailed with the Alliance. You know much more of your Mr. Adams than we, as only a Letter of April 10th. is come to hand from him. I assure you we feel very angry with Somebody, as neither Congress or the Minister have yet received a single Letter brought by the Alliance twenty days ago.

Your most obedt.
J L

